DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s Remarks submission filed on 04/21/2022. Claims 1, 3-5, 7-11, 13-23 are pending in the application. As such, Claims 1, 3-5, 7-11, 13-23 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 04/21/2022 has been correspondingly accepted and considered in this Office Action.  Claims 1, 3-5, 7-11, 13-23 have been examined.  

Response to Arguments 
4.         Applicant’s amendments and remarks with respect to Claims 1, 3-5, 7-11, 13-23 have been fully reconsidered. In response, Examiner respectfully presents that the previous rejections under 35 U.S.C. §§ 101, and 103 are respectfully withdrawn respectively in view of corresponding reconsidered remarks and claim amendments filed 04/21/2022 found earnestly persuasive. 


Allowable Subject Matter
5.       Claims 1, 3-5, 7-11, 13-23 are found allowable over the prior art of record for at least the following rationale.  The teachings in Louboutin et al., (U.S. Patent Application Publication: 2013/0303192) in view of Vibbert et al., (U.S. Patent Application Publication: 2016/0042735), hereinafter referred to as LOUBOUTIN and VIBBERT, both already of record, as specifically presented in the previous Non-Final Office Action mailed 01/21/2022, have been fully reconsidered. 

    PNG
    media_image1.png
    517
    670
    media_image1.png
    Greyscale
Examiner respectfully notes as follows. LOUBOUTIN’s teachings discloses how see e.g., mobile device can sort the enhanced set of points of interest based at least in part on the distances of those points of interest from the user's current location in block 414, and where the mobile device can select a set of additional points of interest that are both (a) within a specified distance of the route and (b) mapped to promotional or informative materials, where the mobile device filters the selected points of interest to exclude points of interest that are mapped to promotional or informative materials that are not relevant to the user's intent. Furthermore, the mobile device can determine whether the user has come within a specified distance of any of the additional points of interest, and where the mobile device can determine whether the user has arrived at the destination at the end of the route, (See e.g., LOUBOUTIN paras. 42-54, Figs. 3, 4).
Further, VIBBERT discloses, see e.g., how association information can also be observed in how “…dialog engine 550 may analyze user input 580 for focus shifts in the dialog between the system and the user…” with “shifting focus” features in agreement with 
    PNG
    media_image2.png
    849
    635
    media_image2.png
    Greyscale
 “dialog context protocol…BELIEF…INTENTION…FOCUS…EXPECTATION=…while FOCUS is START TIME, EXPECTATION may contain DURATION, END TIME, PARTICIPANTS, LOCATION,…” (See e.g., VIBBERT paras. 41-63, 91, Figs. 3, 8A-B).







Notwithstanding, said aforementioned teachings in LOUBOUTIN and VIBBERT are respectfully reconsidered and found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claims 1, 11, and 16, as specifically amended and recited.
Similarly, dependent Claims 3-5, 7-10, 21; 13-15, 18, 22; and 17, 19, 20, 23 further limit allowable independent Claims 1, 11, and 16 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Stoll et al., (U.S. Patent Application Publication: 2015/0278916), already of record, discloses, see e.g., “…systems and methods for recommendation scraping include a method comprising receiving a content feed, wherein the content feed is associated with a holder and identifying at least one post within the content feed comprising a mention of a respective item…generating an item recommendation corresponding to the respective item, associating the item recommendation with a profile associated with the holder, and sending instructions to present the item recommendation to one or more users. Other embodiments are also disclosed herein.” (See e.g., Stoll et al., Abstract). 

Please, see for additional references PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656